COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Crystal Melody Meekins, Relator

Appellate case number:      01-17-00696-CV

Trial court case number:    12-FD-3066

Trial court:                County Court at Law No. 1 of Galveston County

       On September 11, 2017, relator, Crystal Melody Meekins, filed a petition for writ
of mandamus seeking to compel the respondent county judge to set an immediate hearing
on relator’s first amended motion for enforcement of possession or access and order to
appear and to vacate the respondent’s August 7, 2017 “Order to Transfer” in the
underlying petition to modify the parent-child relationship. Relator has filed one volume
of a sworn mandamus record, including three volumes of a reporter’s record. See TEX. R.
APP. P. 52.7.


       The Court requests a response to the petition for writ of mandamus by any real
party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 20 days from the date of this order. See id. 2, 52.4.


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually     Acting for the Court
Date: September 19, 2017